PROFIT FUNDS INVESTMENT TRUST December 20, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Profit Funds Investment Trust File No. 333-6849 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to Profit Funds Investment Trust’s registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary 8720 Georgia Avenue, Suite 808oSilver Spring, MD 20910o301-650-0059oFAX 301-650-0608 http://www.profitfunds.com
